Title: To James Madison from George W. Erving, 6 March 1804
From: Erving, George W.
To: Madison, James



(No. 31)
Sir
London March 6th. 1804
I had the honor to address you on the 6th. Ulto by the Monsoon Captain Nickerson for Baltimore, & to send by that ship to the care of the Collector of Baltimore a large Chest of West Florida Papers, & a small deal Box both left with me by Mr. Rufus King.
I have now the satisfaction of informing you that the Commissioners concluded their business and finally dissolved their Board on the 23d. of February having previously executed eight Awards to the Public Agent amounting to £11098.4.9 and fourteen payable to several private Agents of the Claimants amounting to £40571.12.2. Particular lists of these I understand have been duly forwarded to you from the Board.
Messrs. Baring & Co. will regularly have advised the Secretary of the Treasury of the different Sums which they have received from me on account of “Deductions;” the last payment was £9000 on the 16th. Ulto. making with the former payments a total of £33,000 placed with them and subject to the orders of the Secretary of the Treasury. The balance now in my hands deposited with Messrs. Lees & Co. (Spoliation Account) is 3491.8.9: tho’ this sum added to what is yet to be deducted from the Cases lately awarded will not probably be sufficient to discharge the remaining balances to the proctors, yet seeing that the Secretary of the Treasury expects about 150,000 Dollars from this source I have thought it right to pay the sum promptly, relying for the deficiency in the monies necessary for the proctors accounts upon a certain fund which has not yet been calculated on & of which for the present I can make no estimate; I mean the “unclaimed dividends” on the awards, which after a given period will I presume lapse to the United States.
The business being so far completed I wait only for your Instructions to enter upon the adjustment of the Proctors accounts; these are very voluminous, & from a variety of causes have become extremely intricate, the payment of them too is incessantly expected. I have stated in a former letter that owing to a loose sort of promise (which they consider as an agreement) given to them by Mr. King I have been unable hitherto to make any settlement with either of these gentlemen, for they all consider themselves entitled to the untaxed amount of their bills. But allowing Mr. King to have said as they state “that if the business was satisfactorily conducted they shoud receive the long amounts of their bills” & that you shoud consider it proper to comply with this promise so made, yet it is my duty to say that the business has not been satisfactorily conducted by one of the Proctors vizt. Messrs. Townley who have had a very great share of it, & that I do not think them by any means entitled to payment of the untaxed amounts; I have found very little assistance or attention on their part, and indeed by admitting of the interference of private agents, they have in various ways since I have been in office very much embarrassed the public business: having also lately received in several cases from Mr Samuel Williams as Attorney to the claimants the short amounts of bills for the payment of which the United States were originally responsible, I do not see with what propriety they can ask of the United States in any case payment of the long amounts. On the part of the other proctors the business has been conducted in a manner perfectly unexceptionable and satisfactory. I have lately received and passed to the Credit of the U. S. in my consular account the Sum of 100£ Sterling remitted to me for the relief of distressed seamen by the Committee for managing the fund raised for the support of the Widows & Orphans of those who fell & of those who otherwise suffered in the Action between the British & Dutch Fleets off Camperdown in their last war. It was Mr. Monroes advice that this offer should be accepted, & with suitable acknowledgments &a. I have the honor herewith to inclose copy of Mr. Pitt (Chairman of the committee) his letter to me & my reply on the subject And to be With the most perfect respect and Consideration Sir Your very Obedt Servt.
George W Erving Agent. U. S
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 9). RC docketed by Wagner as received 27 May. For enclosures, see n. 2.



   
   Erving to JM, 28 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:465–68).



   
   Erving enclosed copies of William Pitt to Erving, 23 Jan. 1804 (2 pp.), in which Pitt had enclosed a committee resolution and a draft for £100 out of gratuities to foreign seamen “for the benefit & relief of those American Seamen frequenting this port who may from Sickness or distress stand in need of the same”; and Erving to Pitt, 4 Feb. 1804 (3 pp.; docketed by Wagner as received in Erving’s 6 Mar. dispatch), expressing thanks and adding that although “the wants of American Mariners in distress are competently provided for by the Laws and appropriations of Congress,” he received the remittance as evidence of the friendly disposition of “a most respectable class of the British Community” toward the U.S.


